DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regards to claim 5, the claim recites that the processing unit is further configured for “calculating a length and a width of the expected treatment boundary or expected treatment volume”.  However, though the filed specification supports in paragraph [0035]-[0036] that a safety boundary (90) and a treatment region (92) may be projected on an image based on desired clearance distances, wherein such “clearance distances” include typical or general clearance distance ranges (i.e. for example, see paragraph [0035] of the filed specification, which states “A distance t between the expected needle portion 96 and the treatment region boundary 92 will typically be about half that of the safety distance s, typically being in the range from 0.5 cm to 1.5 cm, usually being about 0.75 cm…”, thereby setting forth typical clearance distance ranges, but not providing an algorithm or steps for calculating an actual length and width measurement of a treatment volume), the specification does not provide support in sufficient detail for an algorithm or steps for calculating a length and a width of a treatment volume. See MPEP 2161.01,I. Therefore, the claim fails to comply with the written description requirement.  Claim 10 is similarly rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "wherein tracking the deployment state" in lines 1-2.  However, claim 1, from which claim 9 is dependent upon, sets forth “tracking a deployment position” of the one or more needles, and therefore, it is unclear as to whether Applicant is attempting to set forth a new step of tracking the “deployment state”, or is referring to the previously cited step of “tracking a deployment position”.  For examination purposes, Examiner assumes the latter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-3, 5-8 and 10-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rittman et al. (US Patent No. 6,575,969).
With regards to claim 2, Rittman et al. disclose a system for visualizing a tissue treatment, comprising:
a system controller comprising a processing unit (column 12, lines 19-43, i.e. “computer systems”; note that “processing unit” has been interpreted as corresponding to a computer, as set forth in paragraph [0027] of the instant filed specification, along with the steps/algorithm for performing the functions as described throughout the specification, and equivalents thereof)  configured to:
	display an image of an ablation device (i.e. “cooled tip radiofrequency heat ablation electrode” which includes a “closed, pointed tip 103 and 122 which aids in penetration of the tissue..”, and thus serves as an ablation device comprising a deployable needle) having one or more deployable needles (column 4, lines 14-30; column 14, lines 24-50; column 18, lines 17-67; column 24, line 13-column 26, line 64; Figures 1, 6 and 8-9; for example, see Figure 6, wherein an image (615 or 616) is displayed of the ablation device (i.e. 626,627));
	calculate dimensions of an expected treatment boundary or treatment volume (i.e. 625, 628, etc.) based upon a deployment state of the one or more needles after the one or more needles are deployed (column 14, lines 28-43, referring to isotherm surfaces or isotherm lines represented by 628 which may represent a preplan (i.e. “expected”) or calculation of the thermal distribution and ablation volume (i.e. treatment boundary or volume) around the tip of the electrode 627, which represents a deployment position of the needle; column 15, line 42-column 16, line 37, specifically, col. 15, lines 58-64, referring to the use of a look-up table or function which defines the ablation volume (i.e. length and width dimensions) as a function of tip geometry and tip temperature (i.e. deployment state properties/features which would correspond to a needle after the needle is deployed), wherein the ablation volume is defined relative to a position of the tip of the electrode and col. 16, lines 18-37, referring to the surface of revolution of expected/predicted thermos-distribution being specified by the x,y, z coordinates relative to the tip of the electrode; column 21, lines 13-23, referring to the prediction of isotherms being done with respect to the 3D position (i.e. a deployment state after needle is deployed) of the electrode; column 25, line 56-column 26, line 5; column 28, lines 33- 38, referring to the display of ablation relative to a 3D representation of where the tip resides or is placed (i.e. tip position) with respect to a target volume; Figures 6 and 8-9); and
	display an image of the expected (i.e. preplan/predicted) treatment boundary or expected treatment volume to a user (column 14, lines 24-50; column 18, lines 17-67; column 24, line 13-column 26, line 64; Figures 6 and 8-9, for example, see Figures 6, 8 and 9 wherein the treatment boundary/volume (628, 821,933, 955) is displayed).
With regards to claim 8, Rittman et al. disclose a method of visualizing a tissue treatment, comprising:
displaying an image of an ablation device (i.e. “cooled tip radiofrequency heat ablation electrode” which includes a “closed, pointed tip 103 and 122 which aids in penetration of the tissue..”, and thus serves as an ablation device comprising a deployable needle) having one or more deployable needles (column 4, lines 14-30; column 14, lines 24-50; column 18, lines 17-67; column 24, line 13-column 26, line 64; Figures 1, 6 and 8-9; for example, see Figure 6, wherein an image (615 or 616) is displayed of the ablation device (i.e. 626,627); 
tracking a deployment position of the one or more needles when advanced from the ablation device (column 14, lines 24-32, referring to displaying the real-time or preplanned trajectory of the probe path (626) and electrode tip as it makes its course into the body to a tumor structure, and therefore the deployment position of the electrode needle is tracked; column 18, line 53-column 19, line 8; column 26, lines 6-24; Figures 6 and 8-9);
calculating dimensions of an expected treatment boundary or an expected treatment volume based upon a deployment state of the one or more needles after the one or more needles are deployed (column 14, lines 28-43, referring to isotherm surfaces or isotherm lines represented by 628 which may represent a preplan (i.e. “expected”) or calculation of the thermal distribution and ablation volume (i.e. treatment boundary or volume) around the tip of the electrode 627, which represents a deployment position of the needle; column 15, line 42-column 16, line 37, specifically, col. 15, lines 58-64, referring to the use of a look-up table or function which defines the ablation volume (i.e. length and width dimensions) as a function of tip geometry and tip temperature (i.e. deployment state properties/features which would correspond to a needle after the needle is deployed), wherein the ablation volume is defined relative to a position of the tip of the electrode and col. 16, lines 18-37, referring to the surface of revolution of expected/predicted thermos-distribution being specified by the x,y, z coordinates relative to the tip of the electrode; column 21, lines 13-23, referring to the prediction of isotherms being done with respect to the 3D position (i.e. a deployment state after needle is deployed) of the electrode; column 25, line 56-column 26, line 5; column 28, lines 33- 38, referring to the display of ablation relative to a 3D representation of where the tip resides or is placed (i.e. tip position) with respect to a target volume; Figures 6 and 8-9); and 
displaying an image of the expected treatment boundary or expected treatment volume to a user (column 14, lines 24-50; column 18, lines 17-67; column 24, line 13-column 26, line 64; Figures 6 and 8-9, for example, see Figures 6, 8 and 9 wherein the treatment boundary/volume (628, 821,933, 955) is displayed).
With regards to claim 3, Rittman et al. disclose that the processing unit is further configured for tracking a deployment position of the one or more needles when advanced from the ablation device (column 14, lines 24-32, referring to displaying the real-time or preplanned trajectory of the probe path (626) and electrode tip as it makes its course into the body to a tumor structure, and therefore the deployment position of the electrode needle is tracked; column 18, line 53-column 19, line 8; column 26, lines 6-24; Figures 6 and 8-9).
With regards to claims 5 and 10, Rittman et al. disclose that the processing unit is further configured for calculating a length and a width of the expected treatment boundary or expected treatment volume (column 15, line 42-column 16, line 37, referring to defining the ablation volume (i.e. length and width dimensions) as a function of tip geometry and tip temperature; Figures 6 and 8-9, note that the isotherm surfaces represent a length and width of the treatment volume).
With regards to claims 6 and 11, Rittman et al. disclose that the processing unit if further configured for displaying an ultrasound image from an imaging device simultaneously with the treatment boundary or treatment volume (column 14, lines 24-57, referring to display from an ultrasonic scanner which actually visualizes the probe (626) and a tumor (625); column 17, lines 43-50; column 18, lines 9-13; column 26, lines 11-14; Figures 6 and 8-9).
With regards to claims 7 and 12, Rittman et al. disclose that the processing unit is further configured for displaying the treatment boundary or treatment volume in real time (column 14, lines 24-50, referring to the display being in “real-time”; column 15, lines 42-57; column 18, line 64-column 19, line 8; column 24, line 13-column 26, line 64, referring to real-time update from imaging, including the size of the heat ablation volume, etc.; Figures 6 and 8-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rittman et al. as applied to claims 2 and 8 above, and further in view of Ben-Haim et al. (US Patent No. 6,314,310).
With regards to claims 4 and 9, as discussed above, Rittman et al. meet the limitations of claims 2 and 8.  However, though Rittman et al. disclose that an image of the needle is displayed (see Figures 6 and 8-9), Rittman et al. do not specifically disclose that the processing unit is further configured for marking a location of an actual needle position on the image of the needle.
Ben-Hain et al. disclose tracking a position of a needle using a position and orientation sensing device (40), wherein a computer (48) superimposes on an image (60) a representation of a cursor mark (70) indicative of the tip of the needle (column 14, line 66-column 15, line 12; column 16, lines 22-39).  The needle position is accurately portrayed and as the needle is advanced, computer (48) continually receives signals from device (40) and updates the representation of the needle (70) within the image (60), to show its true position (column 16, lines 22-39).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the processing unit of Rittman et al. to be further configured for marking a location of an actual needle position on the image of the needle, as taught by Ben-Haim et al., in order to accurately display the needle position and show its true position (column 16, lines 22-39).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26 and 29-35 of copending Application No. 16/186,215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 8 of the instant application is generic to all that is recited in claims 21 and 29, respectively, of the reference application.  That is, claims 21 and 29 of the reference application falls entirely within the scope of instant claims 1 and 8, or in other words, instant claims 1 and 8 are anticipated by claims 21 and 29 of the reference application.  Specifically, because claims 21 and 29 of the reference application claims the same steps and structure (i.e. displaying an image of an ablation device having one or more deployable stylets, wherein stylets can be considered as needles; determining a size (i.e. calculating dimensions) of an expected ablation border (i.e. treatment boundary) or expected treatment zone (i.e. treatment volume) based upon a deployment position [i.e. deployment state, which would correspond to needle(s) after deployment] of the one or more stylets and displaying an image of the expected ablation border (i.e. treatment boundary) or expected treatment zone (i.e. treatment volume) to a user, etc.) as claimed in instant claims 1 and 8, the system/method of instant claims 1 and 8 are anticipated by claims 21 and 29 of the reference application.
With regards to claim 3, claim 22 of the reference application sets forth the same limitations.  
With regards to claim 4, claim 23 of the reference application sets forth the same limitations.  
With regards to claim 5, claim 24 of the reference application sets forth the same limitations.  
With regards to claim 6, claim 26 of the reference application sets forth the same limitations.  
With regards to claim 7, it is inherent that the treatment boundary/volume of claim 1 of the reference application is displayed in real time as the treatment boundary/volume is set forth as being displayed and therefore the instance when it is displayed can be considered as the “real-time” instance.  
With regards to claim 8, claim 29 of the reference application sets forth the same limitations.  
With regards to claim 9, claim 30 of the reference application sets forth the same limitations.  
With regards to claim 10, claim 31 of the reference application sets forth the same limitations.  
With regards to claim 11, claim 33 of the reference application sets forth the same limitations.  
With regards to claim 12, claims 33-35 of the reference application sets forth the same limitations.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
With regards to the 35 USC 112(a), written description rejection, Applicant argues that the specification at paragraphs [0011], [0014], [0015], [0018], and [0033] provides a description on the calculation of the safety and treatment boundaries based on actual or projected needle position.  Applicant asserts that a person of ordinary skill in the art would have sufficient understanding from the written description to program, without undue experimentation, the features of calculating and re-calculating such boundaries and would understand that such calculation would involve the calculation of length and width among other parameters.
However, Examiner notes that, with regards to claims 5 and 10 which set forth calculating a length and a width of the expected treatment boundary or expected treatment volume, though the specification does disclose that a safety boundary (90) and a treatment region (92) may be projected on an image based on desired clearance distances, wherein such “clearance distances” include typical or general clearance distance ranges, the specification does not provide support in sufficient detail for an algorithm or steps for calculating a length and a width of a treatment volume. See MPEP 2161.01,I and further see MPEP 2163.03, V..  Examiner emphasizes that the specification fails to provide sufficient description as to how the function of calculating a length and width of the expected treatment boundary is performed based upon a deployment state of the one or more needles after the one or more needles are deployed.  The length and width of the boundary are specific quantitative values which the specification lacks in sufficient detail as to how they are calculated. Therefore, the claim fails to comply with the written description requirement.
With regards to Applicant’s assertion that a POSITA would have sufficient understanding from the written description to program without undue experimentation, the features of calculating and re-calculating such boundaries and would understand that such calculation would involve the calculation of length and width among other parameters, Examiner note that claims 5 and 10 are not rejected as failing the enablement requirement, but rather as failing to comply with the written description requirement.  Specifically, the filed specification fails to provide, in sufficient detail, the algorithm or necessary steps/flowcharts for performing the claimed function of calculating a length and a width of the expected treatment boundary or expected treatment volume.  See MPEP 2161.01, I., which sets forth “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”. Claims 5 and 10 therefore remain rejected under 35 USC 112(a) for failing to comply with the written description requirement.
With regards to Rittman, Applicant argues that Rittman does not disclose the calculation and display of “an expected treatment boundary or an expected treatment volume based upon a deployment state of the one or more needles after the one or more needles are deployed”, specifically noting that, though images/windows 830, 851, 940, and 950 are images of a surgical field concurrently with or after the Rittman probe has been actually advanced into target tissue, none of these intra-operative or post-operative images include any projected boundaries or lines or treatment volumes.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Examiner respectfully disagrees and first notes that the claims do not require that an intraoperative or postoperative images include projected boundaries or lines or treatment volumes.  Rather, the claim sets forth “calculate dimensions of an expected treatment boundary or an expected treatment volume based upon a deployment state of the one or more needles after the one or more needles are deployed” and displaying “an image” of the expected treatment boundary or expected treatment volume to a user, wherein it is the calculation of the dimensions that is based upon a deployment state of the one or more needles after the one or more needles are deployed and that an image of the expected treatment boundary or volume is displayed to a user.  Rittman discloses in column 18, lines 53-58, “In the window 830 is shown a real-time representation of the probe 831 as it is inserted into the patient’s body.  The margin 832 may be a reconstruction, either theoretical or actual, of what one would expect to see from either the tumor volume or the result of the RF heat ablation itself”.   Column 21, lines 13-23 further sets forth “Thus, included within the scope of the present invention is the use of a computer graphic workstation, as illustrated in the example of Fig. 8 in which preplanning with imaging is involved, planning of isotherms and prediction of such isotherms…is done with respect to…the 3D position of the electrode”.  Rittman additionally discloses in column 15, lines 61-64 “…one may have a look-up table or function which defines the ablation volume, viz., length and width dimensions, as a function of the tip geometry and tip temperature…”, wherein the tip geometry and the tip temperature would be descriptive of a “deployment state” of the one or more needles after the one or more needles are deployed as they would be descriptive of the needles in the deployed state.  Column 16, lines 27-34 of Rittman further sets forth “This surface S [which represents the ablation isotherm] could be displayed in the coordinate system of the electrode…The surface could be displayed on the computer as a red prolate spheroid around the tip”.  Rittman therefore does disclose calculating dimensions of an expected treatment boundary or an expected treatment volume (i.e. via prediction of the isotherms/ablation volumes) based upon a deployment state (i.e. 3D position of the electrode and/or tip geometry and tip temperature which are associated with the deployment state of the needle) of the one or more needles after the one or more needles are deployed (i.e. the isotherm surfaces are displayed “around the tip”, wherein in window (830),  “a real-time representation of the probe 831 as it is inserted into the patient’s body” is displayed, along with the “margin 832”, which may be “theoretical… of what one would expect to see from either the tumor volume or the result of the RF heat ablation itself”.   Note that window (830) does display an image of the expected treatment boundary/volume (831) to a user, wherein window (830) also displays a “real-time representation of the probe 831”, wherein a “real-time” representation would corresponds to a needle after deployment.  
The claims therefore remain rejected under the previously applied prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793